FILED
                                                                    OCTOBER 6, 2020
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )         No. 36908-1-III
                    Respondent,              )
                                             )
      v.                                     )
                                             )
MICHAEL WAYNE HELMS,                         )         UNPUBLISHED OPINION
                                             )
                    Appellant.               )

      KORSMO, A.C.J. — Michael Helms appeals from convictions for second degree

possession of stolen property (PSP) and possession of methamphetamine, primarily

arguing that the evidence of value was improperly admitted on the PSP count. We agree

with that argument, accept the State’s concession on that point, and remand for entry of

judgment on the inferior degree offense of third degree possession of stolen property.

                                         FACTS

      The PSP charge arose from a package-theft “sting” operation. Amazon provided

“bait” packages of genuine merchandise that, according to the company, were valued at

$1,000 or more. Mr. Helms was arrested after stealing the bait.

      At trial, a postal service inspector testified, over a hearsay objection, that Amazon

had informed him that the package value exceeded $1,000. The inspector used a
No. 36908-1-III
State v. Helms


spreadsheet he created himself that contained the items and pricing information provided

by Amazon to back the testimony. Although marked as an exhibit, the spreadsheet was

not offered into evidence. No other testimony concerning value was offered at trial. The

jury convicted Helms on the two noted charges. The court imposed concurrent 24 month

sentences.

       Helms timely appealed to this court. A panel considered his appeal without

conducting argument.

                                       ANALYSIS

       Second degree possession of stolen property, as charged here, requires proof that

the value of the item(s) unlawfully possessed exceeded $750. RCW 9A.56.160(1)(a). As

the parties properly note, the sole evidence of value admitted at trial was the challenged

testimony of the postal inspector. The parties also properly agree that the testimony was

admitted in error. Since the testimony constituted the sole evidence of value, the error

was prejudicial.

       When improperly admitted evidence prejudices a defendant, the remedy is to

reverse the conviction and remand for a new trial. E.g., State v. Scott, 151 Wash. App. 520,

530, 213 P.3d 71(2009). Here, however, the parties both ask that we remand for entry of

judgment on the inferior degree offense of third degree possession of stolen property. In

the interests of judicial economy (since the parties could reach the same result by entering



                                             2
No. 36908-1-III
State v. Helms


into a plea agreement on remand), we accept the request and remand for the trial court to

enter judgment on the charge of third degree possession of stolen property.

       The conviction for second degree possession of stolen property is reversed and the

count is remanded for the trial court to enter judgment on a charge of third degree

possession of stolen property.1

       Affirmed in part, reversed in part, and remanded.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                             _________________________________
                                                     Korsmo, A.C.J.

WE CONCUR:


_________________________________
      Fearing, J.


_________________________________
      Siddoway, J.




       1
        This necessitates that he also be resentenced on his unchallenged conviction for
possession of methamphetamine.

                                             3